DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-10, 13  is/are rejected under 35 U.S.C. 103 as obvious over Savich [US 20070015878] in view Euripides [US 5795439] and Hermeling [US 20040265387]
Claim 1: Savich teaches a method for coating plant material (such as a seed) [abstract, 0004, 0006] of an aqueous dispersion comprising particles of at least one water swellable polymer (SAP or superabsorbent polymer product mixed with solvent such as water) [0003, 0041]. Savich further teaches SAP is capable of imbibe or absorb at least 10 times their own weight in fluid [0003]. However, the prior art does not appear to teach further including an equilibrium agent. Euripides and Hermeling are provided. 
Euripides teaches SAP is designed to absorb liquids, but contact between SAP and liquid can have undesirability if the SAP swells too much, the swelling of the superabsorbent polymer may be inhibited by reducing the temperature of the liquid or adding a swelling inhibiting compound to the liquid. Inhibiting means to prevent or retard the swelling of the SAP [col 2, ln 21-32]. Euripides further teaches the swelling inhibiting compound can be a salt, which can be an organic or inorganic salts, the inorganic salt may also be NaCl, NaBr, KCl and have a salt concentration of between 3-6% by weight [col 2, ln 35-46]. It would have been obvious to one of ordinary skill in the art to provide a swelling inhibiting compound to the SAP dispersion. One would have been motivated to do so in order to reduce over-swelling; additionally, Hermeling teaches that gel-blocking is a problem that occurs at higher use levels, 
Claim 2: Savich teaches the plant material is a propagation plant material (seeds, seedlings, roots and etc.) [0004].
Claim 3: Savich teaches the SAP product can be derived from a carboxylic function such as acrylic acid or methacrylic acid and so forth [0014-0015, 0019-0021]. 
Claim 4: Savich teaches the particles of the SAP can have varying average sizes depending on the application, for example, coating seeds, the particle can have 75 to 300 mesh, for example 100 mesh (converted to 149 microns or micrometers) [0040].
Claim 6: Euripides teaches the compound (b) can be a mineral or organic salt comprising sodium or potassium [col 2, ln 35-46].
Claim 7: Euripides teaches the concentration by weight of the equilibriating agent is from 03-6% by weight [col 2, ln 35-46].
Claim 8: Savich teaches the application of the dispersion to the plant material can be by spraying [0057], dipping [0056], and coating [0056].
Claim 9: Savich teaches the dispersion also comprises at least one substance of agronomic interest or stance allowing improved development or growth of plant material [0046].
Claim 10: Savich teaches the binding agent such as clay that is before or simultaneously with application of dispersion to the plant material [0070]. Savich also teaches the dispersion can also include application of at least one substance of agronomic interest or substance allowing improved development or growth of plant materials such as fertilizer, hormones, micro-organisms, stimulators, regulators, fungicides and so forth [0046] which can be applied before, simultaneously or after application of dispersion [0045].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savich in view of Euripides and Hermeling as applied to claim 1 above, and further in view of Rose [US 20080236037].
Teaching of the prior art is aforementioned, but does not appear to teach the dispersion comprises 5 to 60% by weight of water swellable polymer. Rose is provided.
Claim 5: Rose teaches planting mix composition comprising SAP [abstract], wherein the concentration of the SAP by weight can be 5% [0028, 0042]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the SAP at 5% wt since Savich omits such details and Rose teaches such concentration is readily known and operable by one of ordinary skills in the art [0028].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Savich in view of Euripides and Hermeling applied to claim 1 above, and further in view of or in support of Makita [US 4587308] and Eckert [US 6239230].
Teaching of the prior art is aforementioned, but does not appear to teach by polymerization of the SAP directly in the aqueous solution comprising at least equilibrating agent consisting of a mineral salt organic salt and so forth. Makita and Eckert are provided. 
Claim 11: Makita teaches polyvalent metals salts are capable of forming crosslinking with SAP whicn includes bivalent metals and trivalent metals [col 3, ln 50-65] and Eckert teaches that divalent and triavalent metal salts  can be used as additional surface crosslinking agents as well suppressants [col 17, ln 10-14]. It would have been obvious to one of ordinary skill in the art in light of Makita and Eckert that the supply of metal salt to the SAP dispersion would be capable of suppressing swelling as well as crosslinking or polymerization, which will help reduce the occurrence of gel-blocking. 
Savich teaches prior preparation of the aqueous dispersion [0013-0017] or polymerization of the SAP [0018-0020]. Although Savich does not explicitly teach drying the plant material after application, it 

Response to Arguments
Rejection of claim 11 under 35 USC 112, second paragraph is withdrawn due to applicant’s amendments. 
Applicant’s arguments with respect to claim(s) 10/26/2020 have been considered but are moot because the new ground of rejection does not rely on the new references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-11, 13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715